IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

]ONESBORO DIVISION
TRAVIS CENTELL BROWN PLAINTIFF
ADC # 119254
V. No. 3:18-cv-220-DPM
CATHERINE DEAN, Deputy DEFENDANT

Prosecuting Attorney, Mississippi
County, Osceola Courthouse

ORDER

1. Motion to proceed in forma pauperis NQ 1, granted. Brown must
pay the filing fee, but over time. 28 U.S.C. § 1915(b)(1). The Court
assesses an initial partial fee of $2.58. After the initial fee is collected,
Brown's custodian must collect monthly payments from Brown's
prison trust account each time the amount in the account exceeds
$10.00. These payments will be equal to twenty percent of the
preceding month's income credited to the account; and they will be
collected and forwarded to the Clerl< of the Court until the $350.00 filing
fee is paid in full. 28 U.S.C. § 1915(b)(2). The payments forwarded on
Brown’s behalf must be clearly identified by case name and case
number.

2. The Court directs the Clerl< to send a copy of this Order to the
Administrator of the l\/Iississippi County Detention Center, 685 N.
County Road 599, Luxora, Arl<ansas 72358.

3. The Court must screen Brown's complaint. N<_) 2,' 28 U.S.C.
§ 1915A. Brown alleges Dean wrongfully changed the value of the
property he allegedly stole and that he was wrongfully convicted of a
felony in State z). Brown, 17-75, District Court of Mississippi County,
Arl<ansas. He seel<s damages. N<_) 2 at 4-5.

4. The publicly available docket confirms that Brown pleaded
guilty and was convicted in his 2017 Mississippi County case. His
federal claims are therefore Heck-barred. Heck 7). Humphrey, 512 U.S.
477, 486-87 (1994). A judgment in Brown's favor would necessarily call
into question this state-court conviction; and Brown hasn’t alleged that
his conviction has been reversed, expunged, or invalidated. Ibid.

5. Brown's complaint will be dismissed without prejudice for
failure to state a claim. This dismissal counts as a ”stril<e" for purposes
of 28 U.S.C. § 1915(g). An in forma pauperis appeal from this Order and
accompanying ]udgment will not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

So Ordered.

D.P. Marshall ]n
United States District ]udge

 

;3~@ ~"w¢m¢§¢»i Mi§

 

